Citation Nr: 0529616	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  95-02 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD); bipolar 
disorder, and schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1968 to September 
1971, and from December 1990 to March 1991, which included a 
tour of duty in Southwest Asia from January 13, 1991 to March 
10, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1994 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Jackson, Mississippi.  The September 1994 RO 
decision denied a claim of entitlement to service connection 
for a psychiatric disorder, to include PTSD.  The veteran's 
claim was periodically amended to indicate his theory that 
varied diagnostic psychiatric disorders, to include bipolar 
disorder and schizoaffective disorder were incurred in, or as 
a result of active service.

The veteran's sworn testimony was obtained at a hearing at 
the RO in April 1995, and a transcript is on file.  In 
September 2004, the veteran withdrew his request for a 
hearing before a Veterans' Law Judge sitting at the RO 
(Travel Board).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran seeks service connection for a psychiatric 
disorder to include PTSD;    schizoaffective disorder, 
depressive type; and PTSD - the latter being diagnosed on VA 
psychiatric examination of May 31, 1994 (erroneously referred 
to as a VA psychiatric examination of May 31, 2004 on 
supplemental statements of the case (SSOC's) of January 2004 
and May 2004).  Additional diagnoses include dementia (see VA 
medical statement of October 1996), bipolar disorder (see 
Truman Medical Center hospital treatment summary, August 
1993), Alzheimer's dementia (see VA treatment summary for 
hospitalization from January 2000 to February 2000, and VA 
treatment record of October 2000), and atypical dementia, not 
Alzheimer's type (see VA discharge summary for 
hospitalization from May 1996 to March 2000, and VA medical 
statement of March 2000).  

The veteran has not been afforded a VA psychiatric 
examination since May 1994, and much evidence has been added 
to the record since that time, including service medical 
records (received in July 2004) dated in July 1971 regarding 
in-service hospitalization for schizophrenic reaction, 
schizo-affective type.  Accordingly, the Board is of the 
opinion that the veteran should be afforded a thorough and 
contemporaneous VA psychiatric examination, to include a 
review of the veteran's entire documented clinical history.  
See Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

As noted above, service medical records were received in July 
2004 after the last adjudication of the matter in a May 2004 
SSOC, without a waiver of office of original jurisdiction 
adjudication.  The law provides that pursuant to 38 C.F.R. 
§§ 19.37, 20.1304 (c) (2005), any pertinent evidence, not 
previously reviewed at the RO, but received from the veteran 
prior to the transfer of the VA claims file to the Board, or 
evidence which is accepted first at the Board, must be 
initially reviewed by the agency of original jurisdiction 
(the VA RO), unless this procedural right is waived by the 
veteran or his representative.  No waiver has been received 
in this case, and a remand is therefore appropriate.  See 38 
C.F.R. §§ 19.9, 19.31(b)(1), 20.1304(c).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should issue to the 
veteran a VCAA notice letter which 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 with regard to the 
presumption of sound condition and the 
aggravation of a preexisting condition, 
specific to the claim of service 
connection for a psychiatric disorder, to 
include PTSD.  

The VBA AMC should also invite the 
veteran to submit any and all evidence in 
his possession which is potentially 
probative of his claim on appeal and to 
identify any and all treatment providers, 
with authorizations, both VA and private, 
so that the VA may request copies of all 
such records.  

The veteran is advised that a specific 
PTSD stressor statement is not of record, 
other than his April 1995 sworn 
testimony, and that such evidence is 
needed to support the PTSD aspect of his 
claim on appeal.  

2.  The VBA AMC should obtain all 
outstanding VA psychiatric treatment 
records, specifically those dated from 
March 2002 to the present.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

3.  Upon the completion of the above, the 
VBA AMC should arrange for a VA 
psychiatric examination of the veteran by 
a psychiatrist, to include on a fee basis 
if necessary, for the purpose of 
ascertaining the nature and etiology of 
any psychiatric disorder which may be 
present, to include: schizoaffective 
disorder, depressive type and PTSD (VA 
psychiatric examination of May 1994); 
dementia (VA medical statement of October 
1996); bipolar disorder (Truman Medical 
Center hospital treatment summary, August 
1993); Alzheimer's dementia (VA treatment 
summary for hospitalization from January 
2000 to February 2000, and VA treatment 
record of October 2000); and atypical 
dementia, not Alzheimer's type (VA 
discharge summary for hospitalization 
from May 1996 to March 2000, and VA 
medical statement of March 2000).  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the psychiatric examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

It is also requested that the psychiatric 
examiner address the following medical 
issues: 

--Is any chronic acquired psychiatric 
disorder(s), to include PTSD,  found on 
examination is/are due to the veteran's 
active service on any basis, or if 
preexisting service, was aggravated 
thereby, beyond the natural progression 
of the disease?  

--If the veteran meets the diagnostic 
criteria for PTSD the examiner must 
explicitly identify any factually 
verified stressor(s) that caused PTSD.  
In addition, the examiner should discuss 
each of the diagnostic criteria for PTSD 
and state the specific manifestations of 
the veteran's psychiatric illness that 
matches the criterion.  The examiner must 
specifically identify the basis of the 
diagnosis, with reference to the 
veteran's active duty service medical 
records and post service medical records, 
including evidence identified in this 
Remand.  

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale, with reference to the 
documented clinical history.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that any 
additional indicated development is 
complete, including all of the foregoing 
requested development.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a psychiatric 
disorder to include PTSD, on a de novo 
basis-that is, to include consideration 
of all of the pertinent evidence of 
record since the time of the veteran's 
January and February 1994 claims, 
including evidence received after the May 
2004 SSOC, as well as VAOPGCPREC 3-2003 
(July 16, 2003); 38 U.S.C.A. §§ 1110, 
1131, 1153; 38 C.F.R. §§ 3.304(b)(1); 
Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of all of the evidence and 
applicable law and regulations pertinent to the January and 
February 1994 claims currently on appeal.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

